DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The 35 U.S.C. 112 rejection have been withdrawn in view of Applicant’s amendments to the claims.
The Double Patenting rejection is maintained as Applicant did not traverse.
Applicant's arguments filed 2/28/2020 have been fully considered. They are persuasive in part. The 35 U.S.C. 103 rejection over Steinhobel (WO 2000/16932) in view of Northwest is withdrawn in view of Applicant’s amendments and arguments. With respect to the remaining rejections:
Applicant argues Boegel and Northwest cannot be combined for a variety of reasons. Applicant puts forth no evidence to demonstrate that the silver material of Northwest cannot be modified in a manner to permit the mechanism of separation described in Boegel. Applicant is correct that Boegel is directed to ductile material. Boegel, however, also states that this ‘ductile material’ is a metal (¶ 17). Silver is one of the more ductile metals. Applicant’s arguments that the silver bar of Northwest is “stiff” and cannot be torn by a bending motion is not persuasive. The standard is not assessing whether the silver bar of Northwest could be separated in such a manner, but whether a silver bar suggested by the combination of Boegel and Northwest could be separated in such a manner.
To this end, it is noted that the silver bar of Northwest is made of the same material the instant application is directed to (see, the Specification as originally filed, at p. 1, lines 3-5). It is also to be noted that Boegel teaches forming interconnections between bars having a thickness recognized by the instant application as sufficient for separating bars in the manner claimed (see ¶ 22 of Boegel and the Specification as originally filed, at p. 10, lines 5-11). Thus, even though Boegel does not expressly teach separating the bars in the manner claimed, (i.e., by bending around an axis of the interconnection), it is presumed that they could be separated in the manner claimed, absent objective evidence to the contrary. See MPEP 2112.
Applicant also argues that the combination of Boegel and Northwest would result in a material which results in involuntary breaking when handling, such as breaking apart while being put in one’s pocket. This argument is diametrically opposed to Applicant’s previous argument that the material is too stiff to be bent. Applicant provides no evidence in support of either of these arguments. The arguments of counsel cannot take the place of evidence in the record. See MPEP 2145 I.
The claimed limitation requiring an interconnection forming process on one side of the bar is taught by Boegel (see Fig. 4, showing a circular cutting edge forming a cut on one side of the bar to make the interconnection between bars). It should be noted
    PNG
    media_image1.png
    258
    322
    media_image1.png
    Greyscale
 that the position of the Office, as explained in the Examiner’s Interview of 12/29/2020, is that a forming process on only one side of the bar does not appear to be taught or suggested by Boegel. However, this is not what is claimed. The rejections are therefore maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 5 and 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,682,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are directed to the same subject matter of US ‘410. The only difference between instant claim 1 and the claims of ‘410 relates to the orientation of the interconnections. However, the interconnections in ‘410 separate the bar into n x m miniature bars of the same mass, where n and m ≥ 2. This is considered to result in a grid pattern, which means at least some of the interconnections are necessarily perpendicular to each other. In addition, other limitations are impliedly taught by claims 5 and 14.
Regarding claim 15 and 20, the instant claim does not require the miniature bars have a specified mass mk. Thus, the claim encompasses an embodiment where the bars have different masses. This is considered a broader recitation of the arrangement recited in the claims of ‘410 and this distinction between a broad genus and narrower 
Regarding claim 16, the instant claim does not require the bar is oriented as n x m where n and m are greater than two. However, the recitation in the instant claim is simply a broader recitation of the n x m arrangement recited in the claims of ‘410 and this distinction between a broad genus and narrower species is considered obvious to one of ordinary skill in the art.
Regarding instant claims 17-19, claim 18 of ‘410 recites similar subject matter.
Regarding claims 23-28, the interconnections in ‘410 separate the bar into n x m miniature bars of the same mass, where n and m ≥ 2. This is considered to result in a rectangular grid pattern, which means each bar has four edges. Furthermore, at least two miniature bars are connected to three other miniature bars and at least one bar is connected to four other miniature bars so long as n and m ≥ 3. At least two miniature bars are connected to four other miniature bars so long as n and m ≥ 3 and one of n or m ≥ 4.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 17, 23, 25 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Northwest in view of Boegel et al. (US 2003/0152738).
Regarding claim 1, Northwest teaches a silver bar subdivided into 2 by 2 identically smaller sections (p. 1). The bar is scored to allow for breaking the bar into the smaller sections, with the break point being at the point of scoring (p. 1). Therefore, 
Northwest does not teach the scored point has a thickness adequate for separation of the bar without the use of tools. Boegel teaches forming notches into metal material to facilitate separation of the metal into smaller parts (¶ 11-18). The separated smaller metal pieces avoid burr formation (¶ 13) and avoid mechanical weak points in the separated metal (¶ 16). Boegel teaches the notches 2, 3 are formed by a notching disk 5 (¶ 36). The edge of this notching disk is straight, impliedly teaching a linear configuration for the notches and Boegel depicts the connections between bars as having a linear configuration (see Fig. 4), which is applied by using the notching disk on one side of the to be formed bar. It would have been obvious at the time of invention for one of ordinary skill in the art to modify the bar of Northwest according to the teachings of Boegel to obtain a silver bar having facilitated separation without the use of tools and avoiding burr formation.
Boegel further teaches a thickness of the resulting interconnection between subdivided pieces is preferably 5% to 40% of the thickness of the material to be separated and less than 0.5 mm in thickness (¶ 22). As Northwest teaches a thickness of the silver bar is 2.1 mm (p. 1), the thickness of the interconnection of the prior art combination would be 0.105 to 0.5 mm, or 105 to 500 microns. The present specification states that a thickness of the interconnection is preferably 0.05 mm to 0.4 mm (or 50 to 400 microns) to be adequate for effecting manual separation (Spec. at p. could be separated in the manner claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 5, Boegel teaches that the interconnection (4) between bars is defined by depressions (2, 3) on the top and bottom surfaces of the bar at set distances from the top and bottom of the bar, respectively. See Fig. 3.

    PNG
    media_image2.png
    264
    396
    media_image2.png
    Greyscale

Regarding claim 17, Northwest teaches that the manufacturer’s logo, the specified mass and the purity are stamped on the miniature bar (p. 1).
Regarding claims 23 and 28, Northwest teaches a silver bar subdivided into 2 by 2 identically smaller sections (p. 1). The bar is scored to allow for breaking the bar into the smaller sections, with the break point being at the point of scoring (p. 1). Each smaller section of the bar (i.e., miniature bar) of Northwest has four edges (p. 1). Therefore, Northwest teaches that the scoring (the claimed interconnection) has a thickness adequate for separation at a point of greatest depth of depression. There are two interconnections in Northwest which are perpendicular (p. 1) and therefore non-parallel to each other. Northwest does not teach the scored point has a thickness adequate for separation of the bar without the use of tools.
Boegel teaches forming notches into metal material to facilitate separation of the metal into smaller parts (¶ 11-18). The separated smaller metal pieces avoid burr formation (¶ 13) and avoid mechanical weak points in the separated metal (¶ 16). Boegel teaches the notches 2, 3 are formed by a notching disk 5 (¶ 36). The edge of this notching disk is straight, impliedly teaching a linear configuration for the notches and Boegel depicts the connections between bars as having a linear configuration (see Fig. 4). Boegel further teaches a thickness of the resulting interconnection between subdivided pieces is preferably 5% to 40% of the thickness of the material to be separated and less than 0.5 mm in thickness (¶ 22). As Northwest teaches a thickness of the silver bar is 2.1 mm (p. 1), the thickness of the interconnection of the prior art combination would be 0.105 to 0.5 mm, or 105 to 500 microns. The present specification states that a thickness of the interconnection is preferably 0.05 mm to 0.4 
Northwest in view of Boegel does not teach at least one miniature bar connected to three other miniature bars at three edges. However, it would have been obvious at the time of invention for one of ordinary skill in the art to modify the bar of the prior art combination and split it into sections that are at least a 2 x 2 arrangement because it is readily apparent to one having ordinary skill in the art that a higher degree of granularity with respect to the precious metal bar would further increase flexibility in any financial or trade scenario, which is a stated goal of Northwest for its separable bar (p. 1).
Regarding claim 25, this is met for any bar split into sections of more than 3 x 3.
Regarding claim 27, this is met for any bar split into sections of more than 3 x 4 or 4 x 3.
Claims 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Northwest in view of Boegel et al. (US 2003/0152738).
Regarding claim 15, Northwest teaches a silver bar subdivided into 2 by 2 identically smaller sections (p. 1). The bar is scored to allow for breaking the bar into the smaller sections, with the break point being at the point of scoring (p. 1). Therefore, Northwest teaches that the scoring (the claimed interconnection) has a thickness adequate for separation at a point of greatest depth of depression. Northwest does not 
Boegel teaches forming notches into metal material to facilitate separation of the metal into smaller parts (¶ 11-18). The separated smaller metal pieces avoid burr formation (¶ 13) and avoid mechanical weak points in the separated metal (¶ 16). Boegel teaches the notches 2, 3 are formed by a notching disk 5 (¶ 36). The edge of this notching disk is straight, impliedly teaching a linear configuration for the notches and Boegel depicts the connections between bars as having a linear configuration (see Fig. 4). Boegel further teaches a thickness of the resulting interconnection between subdivided pieces is preferably 5% to 40% of the thickness of the material to be separated and less than 0.5 mm (¶ 22). As Northwest teaches a thickness of the silver bar is 2.1 mm (p. 1), the thickness of the interconnection of the prior art combination would be 0.105 to 0.5 mm, or 105 to 500 microns. This overlaps with the claimed range of 60 to 400 microns, creating a prima facie case of obviousness. Since the thickness of the interconnection in suggested by the prior art combination is substantially similar to that described by the instant specification as suitable thickness for manual separation, one of ordinary skill in the art would expect the strip of the prior art combination to be manually separable without the use of tools, absent objective evidence to the contrary. See MPEP 2112. Since the goal of Northwest is to obtain a silver bar which is separable, it would have been obvious at the time of invention for one of ordinary skill in the art to modify the bar of Northwest according to the teachings of Boegel to produce a metal bar which can be more easily separable, is safer to handle once separated, and retains the strength of the original bar.
Regarding claim 18, Northwest teaches that the manufacturer’s logo, the specified mass and the purity are stamped on the miniature bar (p. 1).
Claims 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boegel et al. (US 2003/0152738) in view of Northwest.
Regarding claim 16, Boegel teaches a product made of copper, which is a noble metal, separable into strips (¶ 39). The strips remained connected to each other by material with a thickness of 30-50 microns (¶ 40). Boegel teaches the notches 2, 3 (representing the connection between strips) are formed by a notching disk 5 (¶ 36). The edge of this notching disk is straight, impliedly teaching a linear configuration for the notches and Boegel depicts the connections between bars as having a linear configuration (see Fig. 4), which is applied by using the notching disk on one side of the to be formed bar. This copper product of Boegel thus corresponds to the claimed bar having a mass mB which is subdivided into an arrangement of miniature bars with an interconnection therebetween. The connection between strips in Boegel is designed to break upon application of suitable forces, thereby separating the strips from each other (¶ 41).  
The separable strip of Boegel is subdivided along only one dimension and does not teach subdividing the strip along two dimensions. Northwest teaches a silver bar subdivided into 2 by 2 identically smaller sections (p. 1), thus it is divided along two dimensions. The bar is scored to allow for breaking the bar into the smaller sections, with the break point being at the point of scoring (p. 1). It would have been obvious at the time of invention for one of ordinary skill in the art to subdivide the strip along two 
Boegel in view of Northwest does not expressly teach separation of these strips without the use of tools. However, Boegel further teaches a thickness of the resulting interconnection between subdivided pieces is preferably 5% to 40% of the thickness of the material to be separated and less than 0.5 mm (¶ 22). As Northwest teaches a thickness of the silver bar is 2.1 mm (p. 1), the thickness of the interconnection of the prior art combination would be 0.105 to 0.5 mm, or 105 to 500 microns. The specification of the instant invention describes a thickness of 0.05 to 0.40 mm as being a thickness suitable for manual separation, i.e., without the use of tools (Spec, ¶ 54). Since the thickness of the interconnection in suggested by the prior art combination is substantially similar to that described by the instant specification as suitable thickness for manual separation, one of ordinary skill in the art would expect the strip of the prior art combination to be manually separable without the use of tools, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 19, Northwest teaches that the manufacturer’s logo, the specified mass and the purity are stamped on the miniature bar (p. 1).
Allowable Subject Matter
Claims 3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for the indication of allowable subject matter of claim 3 were given in the previous Office Action. With respect to claim 20, Boegel does not teach or suggest 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XIAOBEI WANG/Primary Examiner, Art Unit 1784